Title: The American Commissioners to All Whom It May Concern, 18 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: 


To all whom it may concern.
Passy Decr 18 1778.
These are to certify that the Bearer of this, Mr Gillam Tailor, is a Native and an Inhabitant of Boston in the State of Massachusetts Bay, that he is of a respectable Family, and unexceptionable Character. That he has acted for Some Years, in the public Service of the united States of America, in the Capacity of Secretary to Mr Hancock, while he was President of Congress and in that Character, and in all others, as far as We know, he behaved well and to general approbation.
We are &c
